DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on 9/16/2022. In particular, claim 1 has been amended to recite “a polymer matrix that consists of at least one propylene-based elastomer…and a melting temperature (Tm) of less than about 110ºC; and “less than 0.01wt% of peroxide..” Claims 10 and 14 have been amended to delete “a melting temperature (Tm) of less than 110ºC.” Claim 16 is cancelled. New claims 26-29, not previously presented and therefore not previously considered, are added.  
It is noted that the newly introduced limitations were not present at the time of the preceding action. For this reason, it is proper to make the present action FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15, 17-18, 24, and 26-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended instant claim 1 recites “a polymer matrix that consists of at least one propylene based-elastomer” and “less than 0.01wt% peroxide.” Applicant has cited to no portion of the instant specification which supports these amendments. The instant specification contains no support for “a polymer matrix,” consisting of at least one propylene-based elastomer.” The instant specification further does not support a range of less than 0.01wt% peroxide. The instant specification describes a propylene-based elastomer at length, but contains no teaching that at least one propylene-based elastomer is used to form a polymer matrix. The term “matrix” does not appear anywhere in the instant specification. The fact that a propylene-based elastomer is described is not support for a limitation that at least one, which indicates more than one can be present, propylene-based elastomer is used to produce a polymer “matrix” of the foam beads of the invention. Thus, this limitation constitutes new matter and claims 1 and 29, and all claims dependent thereon, are rejected under 35 U.S.C. 112(a).
Additionally, the instant specification does not contain the word “peroxide,” let alone a teaching that the foam beads contain less than 0.01wt% of peroxide. MPEP 2173.05(i) states: 
Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the applicant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.

The instant specification contains no basis in the original disclosure for exclusion of peroxide. The fact that the composition is not described as containing peroxide is not basis for the exclusion of peroxide. As stated above, “The mere absence of a positive recitation is not basis for an exclusion.” Applicants have cited to no portion of the specification to support “less than 0.01wt% peroxide,” and this limitation does not appear in the instant specification. Therefore claims 1 and 29, and all claims dependent thereon, contain new matter. Applicants did not have possession of a foam bead which excludes any amount of peroxide, let alone an amount of “less than 0.01wt%” as recited in amended instant claim 1 and new claim 29. 
Claim 26 recites a limitation “wherein R1 is not equal to R2.” This concept is not present in the instant specification. Applicant has cited to no portion of the instant specification in which the concept of “R1 is not equal to R2” is present with regards to the recitation in claim 26. The instant specification teaches overlapping amounts of these materials. Applicants did not have possession of the limitation “R1 is not equal to R2” as recited in new claim 26. Therefore, claim 26 contains new matter. Claims 27-28 depend from claim 26, which contains new matter, and therefore also contain new matter. 
Claim 29 recites “A foam bead comprising “at least one closed cell consisting of” recited components (1), (2) and (3). The instant specification does not support a cell consisting of the recited materials. Cells of foaming agent can be present within the foam bead, but the cells cannot “consist of” the recited materials. Based on the instant specification, the cells are the hollow portions present within the polymer that makes up the foam bead. Cells are what make a foam, a foam. See ¶69. The foam bead itself is not a cell, nor is there anything in the instant specification to support such a contention. The foam bead contains cells within it. See Figure 2 and 3. The closed cells are not what is made up of the recited materials of claim 29, as discussed in the instant specification. The closed cells are present within a product formed from the recited components. Therefore, claim 29 contains new matter. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8, 4-15, 17-18, 24, and 26-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-8, 14 recite “wherein the propylene-based elastomer composition  comprises…” There is insufficient antecedent basis for “the propylene-based elastomer composition.” Claim 1, on which claims 7-8 and 14 depend, no longer recites a “propylene-based elastomer composition.” Furthermore, amended instant claim 1 recites “a polymer matrix consisting of at least one propylene-based elastomer,” while claim 14 recites “wherein the propylene-based elastomer composition comprises” the propylene-based elastomer of claim 14. It is unclear if the polymer of the foam beads is limited only to the propylene-based elastomer given the “consisting of” language of instant claim 1, or if additional polymer components can be present, as indicated by the “comprising” language of claim 14. Claim 15 depends from claim 14 and does not clarify the issue described above and is therefore also indefinite. 
Claims 17-18 recite “The foam bead of claim 1, further comprising…” Claim 1 recites a foam bead comprising a polymer matrix consisting of at least one propylene-based polymer... and less than 0.01wt% peroxide. It is unclear how the bead can be a foamed bead if the blowing agent, which is the material recited in claims 17-18, is not part of the polymer matrix making up the foam bead. Claim 1 limits the “polymer matrix” of the foam bead to only the propylene-based polymer, while claims 17-18 recite “further comprising” carbon dioxide, nitrogen, or hydrocarbons having 1 to 5 carbon atoms. These materials are the blowing agent, so it is unclear if the polymer matrix of the foam bead is limited to only the propylene based elastomer and containing less than 0.01wt% peroxide as recited in claim 1, or if further materials can be present in the polymer “matrix” as indicated in claims 17-18, the materials of claim 17-18 of which are blowing agents and necessary to produce a “foam” bead. If the materials of claims 17-18, which are foaming agents, are added to form the foam beads of claim 1, they must be part of the polymer matrix in order for the bead to be a foam. Therefore, claims 17-18 are indefinite. 
Claim 24 depends from claim 16. Claim 16 is cancelled. Therefore, claim 24 is indefinite. 
Claim 26 recites “wherein the propylene-based elastomer composition is…” There is insufficient antecedent basis for “the propylene-based elastomer composition.” Claim 1, on which claim 26 depends, no longer recites a “propylene-based elastomer composition.” Claims 27-28 depends from claim 26 and do not clarify claim 26 and are therefore also indefinite.
Claim 28 recites “The foam bead of claim 27, further comprising 60 to 95 parts by weight of carbon dioxide per 100 parts by weight of the total beads.” As discussed throughout the instant specification, carbon dioxide is a blowing agent. It is unclear how the polymer matrix of the foam bead can be foamed, if the polymer matrix is limited to, i.e. by the transitional phrase “consisting of,” the propylene-based elastomer of claim 1. In other words, it is unclear how the carbon dioxide is incorporated into the foam bead without being part of the polymer “matrix.” Furthermore, claim 28 recites “the foam bead of claim 27, further comprising 60 to 95 parts by weight of carbon dioxide per 100 parts by weight of the total beads.” There is insufficient antecedent basis for “beads” in claim 28. The claim does not previously refer to “beads,” nor does claim 27, 26, or claim 1 on which claim 28 depends. Claim 1 is to a foam bead, and claim 28 recites “The foam bead of claim 27,” and claim 27 depends from claim 26 which depends from claim 1. However, claim 28 recites an amount of carbon dioxide based on 100 parts by weight of a plurality of “beads.” It is unclear how much carbon dioxide is present within the claim foamed bead, when the amount of carbon dioxide in claim 28 is based on an amount of “100 parts by weight total beads.” In other words, it is unclear how the amount of carbon dioxide can be recited in terms of multiple beads, when the claim is to a foam bead.  It is noted that the instant specification provides no further information regarding how much carbon dioxide is present within a foam bead. None of the Examples give a specific amount of carbon dioxide which is impregnated into, and used to expand, a foam bead. See ¶77-81. 
Additionally, claim 28 recites 60-95 pbw carbon dioxide per 100 pbw of the total beads.  It is unclear whether the carbon dioxide is part of the beads (as in claim 17) or not. If the carbon dioxide is part of the beads, then this means the beads are 60-95 pbw CO2 and 5-40 pbw other components. Alternatively, if the CO2 is not part of the beads, then the claim requires 60-95 pbw CO2 and 100 pbw other components. Because the claim can be interpreted either way, and because the specification provides no guidance on which is intended, the scope of claim 28 is unclear. 
Claim 29 recites “A foam bead comprising “at least one closed cell consisting of” recited components (1), (2) and (3). It is unclear how the cell itself is what consists of the materials. Cells of foaming agent can be present within the foam bead, but the cells cannot “consist of” the recited materials. Based on the instant specification, the cells are the hollow portions present within the polymer product that make the foam bead, a foam. See ¶69. The foam bead itself is not a cell. The foam bead contains cells within it. See Figure 2 and 3. The closed cells are not what is made up of the recited materials. The closed cells are present within a product formed from the recited components. It is unclear how the cells (see Figures 2-3) consist of (1), (2) and (3), when the “cells” are the hollow spaces formed within a product formed by mixing (1), (2) and (3). Thus, the scope of claim 29 is unclear, and claim 29 is indefinite. 
For the sake of compact prosecution, claim 1 will be interpreted to mean that additional components, including polymer components, can be present in the foam bead of the invention, as long as a propylene-based elastomer “matrix” is also present. This is based on the recitation of “A foam bead comprising…” and further on claims 17-18 which recite additional components. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15, 17, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (CN 106750944) and further in view of Williams (US 2017/0066894). As the CN document is not in English, citations are made to the translation. 
Huang teaches foamed beads (¶2) where the foamed beads comprise a polypropylene-containing elastomer (¶9 and ¶11). The elastomer corresponds to the instantly claimed propylene-based elastomer. The elastomer, which includes polypropylene, is dispersed in a polypropylene component. The elastomer in and of itself is a polymer “matrix” present within the foam bead, as the polypropylene and elastomer are not reacted together. Huang teaches examples which have densities of 47.6 g/L, 46.4 g/L, and 48.1 g/L (Table) which corresponds to densities of 0.0476 g/cm3, 0.0464 g/cm3, and 0.0481 g/cm3 respectively. These densities fall within the ranges recited in claims 1-3 and 24. No peroxide is used to produce the foam beads of Huang et al. This meets the amount of peroxide of the amended claims. Huang teaches a closed cell ratio of as high as 90% (¶24) which meets claim 13.
Huang teaches a cell diameter of 50-300 microns (¶15) which falls in the range recited in instant claim 12. The foams of Huang have more than 2 cells (Fig. 2). To produce the expanded (foamed) beads of Huang et al., air, nitrogen, or carbon dioxide are absorbed into the beads. 
Huang does not explicitly disclose a specific size of the foam bead (claims 4-5).  Thus, Huang is open to any size bead. It would have been obvious to one of ordinary skill in the art to form a bead with a size that falls in the claimed range when the desired articles require such sizes. See MPEP 2144.04(IV)(A).  Huang does not teach a specific size, and thus is open to any size bead.  One of ordinary skill in the art would readily be able to tailor the size of the foam beads of Huang, depending in the desired size of the foam bead. It would be obvious to one of ordinary skill in the art, based on the teachings of Huang, to produce a large foam bead when a large foam bead is desired. It would be obvious to make a smaller size bead should a smaller size bead be desired. Selection of a size of bead and formation of said size is not a novel concept. It is well known in the art how to make foam beads of a certain size, including the sizes recited in the instant claims, such as by cutting. Additionally, the beads can be more or less expanded to produce a desired size, including the diameters recited in the instant claims. 
Huang does not expressly recite that the propylene-based elastomer comprises the amount of units derived from propylene or the amount of units derived from ethylene and/or C4 to C20 alpha-olefins, based on the propylene-based elastomer, as recited in amended instant claim 1. Huang does not expressly recite the triad tacticity, heat of fusion, or melting temperature recited in instant claim 1. Huang does not explicitly recite that the propylene-based elastomer composition itself has a density as recited in instant claim 7. Huang does not expressly recite that the composition comprises the amount of ethylene or the melt flow rate recited in claim 8. Huang does not expressly recite the amounts or propylene-derived units and ethylene-derived units recited in claim 9.  Huang does not discuss the properties of claim 10 or 14. Claim 15 depends from claim 14. 
However, Williams teaches foamed compositions comprising a propylene-based elastomer (abstract) which include examples such as Vistamaxx (¶51) and give specific examples of Vistamaxx 6102 (¶138) which has a density of 0.862 g/cm3, 16% by weight ethylene-derived units and has a heat of fusion of about 5 J/g, an MFR of about 3 g/10 min, and a mm triad tacticity of about 90% mm (¶138). These properties meet the limitations of claims 7-10. Williams teaches that the propylene-based elastomer has (1) a melting temperature of less than or equal to 110ºC (¶36); (2) a melt flow rate of from 0.5 to 50 g/10 min (ASTM D1238, 2.16kg at 230ºC) (¶25); (4) a weight average molecular weight of, preferably, 50,000 g/mol to 400,000 g/mol (¶37); (5) a number average molecular weight, preferably, of 100,000 to 500,000 g/mol (¶38); (6) a molecular weight distribution of, preferably, 1.8 to 3 or 4 (¶39). Williams does not expressly disclose the Shore D hardness. However, given that the polypropylene-based elastomer has an identical melting point; melt flow rate; weight average molecular weight; number average molecular weight; and molecular weight distribution, as well as an identical triad tacticity and amounts of ethylene and propylene as the instantly claimed propylene-based elastomer, evidence is provided that the propylene-based elastomers of Williams are identical to those used in the instant claims. These identical propylene-based elastomers will have the same properties as the propylene-based elastomers of the instant claims, including the Shore D hardness required by instant claim 14. Peroxides need not be used to produce the compositions of Willaims, as they are an alternative to other blowing agents, and Williams expressly states that the blowing agent is preferably carbon dioxide or nitrogen. See ¶77. 
The compositions of Williams comprise propylene and from 3 to 35wt% by weight of ethylene or a C4 to C20 alpha-olefin derived units based on the weight of the propylene-based elastomer. See ¶12-13. In one particular embodiment, the propylene-based elastomer comprises from 5wt% to 16wt% ethylene-derived units, with the remaining units being derived from propylene (see ¶30). This falls entirely within the ranges of instant claim 1, instant claim 8, and the range of instant claim 9. 
Both Huang and Williams relate to the field of polypropylene foam products (see ¶2 of Huang and ¶93 of Williams) used in, for example, packaging (see ¶4 of Huang and ¶93 of Williams). It would have been obvious to use the propylene-based elastomers of Williams as the elastomer in the invention of Huang in order to provide a combination of stretchability, elasticity, softness while maintaining good processability (see ¶11 of Williams) to the foams of Huang. Williams states that the object of the invention is to provide the properties of stretchability, elasticity, softness while maintaining good processability, which is achieved by using the specified propylene-based elastomer described above. See ¶11 of Williams.
Huang in view of Williams does not explicitly recite the expansion ratio of at least 3 (claim 6). However, the expansion ratio is a property of the process of foaming and does not provide any structural information of the product itself. Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. Huang in view of Williams teaches a foam bead comprising an identical propylene-based elastomeric composition, the foam bead having a density which falls within the range of the instant claims. Therefore, the claims are met, regardless of by how much the bead has been expanded to produce the density. 
Claims 26-27 are a product-by-process. Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. The propylene-based elastomer formed in Huang in view of Williams, particularly Williams, is identical to the propylene-based elastomer of the instant claims, as it has identical amounts of identical materials and identical properties (see instant claims 9 and 14) as the propylene-based elastomer of the instant claims. This product is identical to that of instant claims 26-27, regardless of the method by which it is produced. 

Claims 1-15, 17-18, 24, and 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto et al. (US 2004/0254254) and further in view of Williams (US 2017/0066894).
Hashimoto et al. teaches expanded beads produce by combining a polypropylene resin and a thermoplastic polymer and kneading to form a mixture. The kneaded mixture is formed into resin particles which are foamed and expanded to give expanded beads. See abstract. The expanded beads have a density of 10 g/L to 500 g/L, which is equivalent to 0.01 to 0.5 g/cm3. See ¶72. An expressly named example of the thermoplastic polymer used to produce the beads of Hashimoto a thermoplastic elastomer such as olefin-based elastomer (¶39). Hashimoto et al. expressly teaches that the examples of blowing agent include carbon dioxide or nitrogen. See ¶71. The olefin-based elastomer of Hashimoto is not reacted with the polypropylene. In fact, the domains dispersed in the based resin, which are comprised of the thermoplastic elastomer, are a matrix in and of themselves and correspond to the “polymer matrix consisting of at least one propylene-based elastomer” as recited in amended instant claim 1. 
While a peroxide is used to surface-treat the foam beads of Hashimoto, Hashimoto expressly states that this peroxide is decomposed, meaning it is not present in the final formed foam beads of Hashimoto. Thus, the foam beads of Hashimoto do not contain a peroxide. Furthermore, the foam beads are formed first and then surface treated with peroxide, the peroxide of which is expressly disclosed as being decomposed (¶62). Additionally, the peroxide is used in an amount of 0.1 to 10 parts by weight per 100 parts by weight of the resin particles. This is a range of 0.0099wt% to 9.09wt%. This overlaps the amount recited in instant claim 1. Regardless, the peroxide used in Hashimoto is decomposed, meaning it will not be present after heating the particles, as expressly disclosed in Hashimoto. This meets the amount of peroxide of instant claim 1. 
The density of the expanded beads of Hashimoto overlaps the density recited in claims 2-3. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Hashimoto to produce a foam bead having a density which meets the instant claim limitations of instant claims 2-3 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
Hashimoto et al. does not teach a specific size of the foam bead (claims 4-5).  This means the foam beads can be any size. It would have been obvious to one of ordinary skill in the art to form a bead with a size that falls in the claimed range when the desired articles require such sizes. See MPEP 2144.04(IV)(A). Hashimoto does not teach a specific size.  One of ordinary skill in the art would readily be able to tailor the size of the foam beads of Hashimoto, depending in the desired size of the foam bead. It would be obvious to one of ordinary skill in the art, based on the teachings of Hashimoto, to produce a large foam bead when a large foam bead is desired. It would be obvious to make a smaller size bead should a smaller size bead be desired. Selection of a size of bead and formation of said size is not a novel concept. It is well known in the art how to make foam beads of a certain size, including the sizes recited in the instant claims, such as by cutting. Additionally, the beads can be more or less expanded to produce a desired size, including the diameters recited in the instant claims. 
Hashimoto does not expressly recite that the propylene-based elastomer comprises the amount of units derived from propylene or the amount of units derived from ethylene and/or C4 to C20 alpha-olefins, based on the propylene-based elastomer, as recited in instant claim 1. Hashimoto does not expressly recite the triad tacticity, heat of fusion, or melting temperature recited in instant claim 1. Hashimoto does not explicitly recite the density as recited in instant claim 7. Hashimoto does not expressly recite that the composition comprises the amount of ethylene or the melt flow rate recited in amended claim 8. Hashimoto does not expressly recite the amounts or propylene-derived units and ethylene-derived units recited in claim 9.  Hashimoto does not discuss the properties of claim 10 or 14. Claim 15 depends from claim 14. 
However, Williams teaches foamed compositions comprising a propylene based elastomer (abstract) which include examples such as Vistamaxx (¶51) and give specific examples of Vistamaxx 6102 (¶138) which has a density of 0.862 g/cm3, 16% by weight ethylene-derived units and has a heat of fusion of about 5 J/g, a MFR of about 3 g/10 min, and a mm triad tacticity of about 90% mm (¶138). These properties meet the limitations of claims 7-10. Williams teaches that the propylene-based elastomer has (1) a melting temperature of less than or equal to 110ºC (¶36); (2) a melt flow rate of from 0.5 to 50 g/10 min (ASTM D1238, 2.16kg at 230ºC) (¶25); (3) a weight average molecular weight of, preferably, 50,000 g/mol to 400,000 g/mol (¶37); (4) a number average molecular weight, preferably, of 100,000 to 500,000 g/mol (¶38); (6) a molecular weight distribution of, preferably, 1.8 to 3 or 4 (¶39). Williams does not expressly disclose the Shore D hardness. However, given that the polypropylene-based elastomer has an identical melting point; melt flow rate; weight average molecular weight; number average molecular weight; and molecular weight distribution, as well as an identical triad tacticity and amounts of ethylene and propylene as the instantly claimed propylene-based elastomer, evidence is provided that the propylene-based elastomers of Williams are identical to those used in the instant claims. These identical propylene-based elastomers will have the same properties as the propylene-based elastomers of the instant claims, including the Shore D hardness required by instant claim 14. 
The compositions of Williams comprise propylene and from 3 to 35wt% by weight of ethylene or a C4 to C20 alpha-olefin derived units based on the weight of the propylene-based elastomer. See ¶12-13. In one particular embodiment, the propylene-based elastomer comprises from 5wt% to 16wt% ethylene-derived units, with the remaining units being derived from propylene (see ¶30). This falls entirely within the ranges of instant claim 1 and instant claim 8, as well as the range of instant claim 9. The blowing agents used in Williams may be physical blowing agents such as nitrogen, carbon dioxide, or air. See ¶76. 
Both Hashimoto and Williams relate to the field of polypropylene foam products used in, for example, packaging (see ¶22 of Hashimoto and ¶93 of Williams). It would have been obvious to use the propylene based elastomers of Williams in the invention of Huang in order to provide a combination of stretchability, elasticity, softness while maintaining good processability (see ¶11 of Williams) to the foams of Hashimoto.  Williams states that the object of the invention is to provide the properties of stretchability, elasticity, softness while maintaining good processability, which is achieved by using the specified propylene-based elastomer described above. See ¶11 of Williams.
Hashimoto in view of Williams does not explicitly recite the expansion ratio of at least 3 (claim 6). However, the expansion ratio is a property of the process of foaming and does not provide any structural information of the product itself. Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. Hashimoto in view of Williams teaches a foam bead comprising an identical propylene-based elastomeric composition as required by the instant claims, the foam bead having a density which falls within the range of the instant claims. Therefore, the claims are met, regardless of by how much the bead has been expanded to produce the density. The products formed in Hashimoto in view of Williams are identical to the foam bead of the instant claims. These foam beads will necessarily have the same properties as the foam bead of the instant claims, including the number of cells, cell diameter, and closed-cell content. 
Claims 26-27 are a product-by-process. Case law holds that:
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

To the extent that the process limitations in a product-by-process claim do not carry weight absent a showing of criticality, the reference discloses the claimed product in the sense that the prior art product structure is seen to be no different from that indicated by the claims. The propylene-based elastomer formed in Hashimoto in view of Williams, particularly Williams, is identical to the propylene-based elastomer of the instant claims, as it has identical amounts of identical materials and identical properties (see instant claims 9 and 14) as the propylene-based elastomer of the instant claims. This product is identical to that of instant claims 26-27, regardless of the method by which it is produced. 

Response to Arguments
Applicant's arguments filed 9/16/2022 have been fully considered but they are not persuasive.
Applicant argues that “Huang does not teach or suggest that a foam bead having a density of from about 0.01 g/cm3 to about 0.5 g/cm3 and a diameter of from about 0.1 to 20 mm,” as stated in the last sentence of page 6 of the Remarks filed on 9/16/2022.
This is not persuasive.
The beads of Huang have a density which meets the instant claims (see rejection above). Additionally, Huang does not disclose a specific size, and is therefore open to any size bead. As discussed above, Huang does not explicitly disclose a specific size of the foam bead (claims 4-5).  Thus, Huang is open to any size bead. It would have been obvious to one of ordinary skill in the art to form a bead with a size that falls in the claimed range when the desired articles require such sizes. See MPEP 2144.04(IV)(A).  Huang does not teach a specific size, and thus is open to any size bead.  One of ordinary skill in the art would readily be able to tailor the size of the foam beads of Huang, depending in the desired size of the foam bead. It would be obvious to one of ordinary skill in the art, based on the teachings of Huang, to produce a large foam bead when a large foam bead is desired. It would be obvious to make a smaller size bead should a smaller size bead be desired. Selection of a size of bead and formation of said size is not a novel concept. It is well known in the art how to make foam beads of a certain size, including the sizes recited in the instant claims, such as by cutting. Additionally, the beads can be more or less expanded to produce a desired size, including the diameters recited in the instant claims. Furthermore, see the discussion below.
Applicant further argues that “Huang does not teach or suggest that a foam bead…can be made from an elastomer component alone,” as stated in the sentence bridging pages 6-7 of the Remarks filed on 9/16/2022.
This is not persuasive. 
The instant claims do not recite or require a foam bead “made from an elastomer component alone” as suggested by Applicants. What the claim actually states is a foam bead comprising a polymer matrix that consists of at least one propylene-based elastomer. The elastomer component of Huang is dispersed in the polypropylene component and is therefore a “polymer matrix” in and of itself. This polymer “matrix” of elastomer, consists of the elastomer. The foam beads of the instantly claimed invention do not exclude additional polymers such as polypropylene as suggested by Applicants. The foam beads comprise the recited components, meaning other components, including other polymers, can be present. 
As to the size of the beads of Huang, Applicant argues that Huang “makes no mention of size at all.” Applicant further argues that “conclusory statements of obviousness such as those made in the Office Action are insufficient without evidentiary support for the existence and meaning of the scientific theory relied upon to make such statements,” as stated on page 7, first paragraph of the Remarks filed on 9/16/2022. Applicant cites MPEP 2144.02.
This is not persuasive. 
What MPEP 2144.02 actually states is: 
The rationale to support a rejection under 35 U.S.C. 103  may rely on logic and sound scientific principle (underline added).
MPEP 2144.02 then states:
However, when an examiner relies on a scientific theory, evidentiary support for the existence and meaning of that theory must be provided. In re Grose, 592 F.2d 1161, 201 USPQ 57 (CCPA 1979) (underline added). 
The rejection is based on logic and sound scientific principle. Regardless, the proper section of the MPEP which discusses size is MPEP 2144.04, IV, which specifically states that changes in size are not sufficient to patentably distinguish over the prior art. Applicant is correct in stating that Huang does not mention size. What this means is that the foamed beads of Huang are not limited to any particular size. Again, as discussed in MPEP 2144.04 (IV)(A), limitations relating to the size of an item are not sufficient to patentably distinguish over the prior art. One of ordinary skill in the art would readily be able to tailor the size of a foam bead by increasing or decreasing the diameter of said bead to a desired size, including to the sizes recited in the instant claims. This “scientific theory” is rooted in that selection and production of a desired size of a foam bead is not novel. It is well known in the art how to make foam beads of a certain size, including the sizes recited in the instant claims, such as by cutting. Additionally, the beads can be more or less expanded to produce a desired size, including the diameters recited in the instant claims. The rejection does not merely make a conclusory statement. The statement is relies on logic based on the state of the art; the knowledge of one of ordinary skill in the art; and the fact that beads can be cut or expanded to a desirable size, including that of the instant claims (i.e. 0.1 to 20 mm). For example, see ¶642 of US 2018/0345576, which is evidentiary support that pelletized foam particles are cut to provide foam particles of a desired size. Maletzko US 2005/0236728 provides further evidentiary support of foam beads having a size of 1 to 10 mm and a preferably density of 10 to 200 g/l (0.01 to 0.2 g/cm3) (see ¶18). Thus, forming foams beads of the instantly claimed size and density, and methods of production thereof, are known, and this “scientific theory” is support by the evidence above. If Applicants are suggesting that one of ordinary skill in the art would not know how to cut a bead to a size of 0.1 to 20 mm, or to expand a foam bead to such a diameter, especially absent a specifically disclosed bead diameter in Huang, it is respectfully requested that Applicants provide evidence in support of such a contention. 
With regards to Applicant’s allegation that the combination relies on hindsight, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The combination of the references relies on a rationale which is not present in, or knowledge gleaned from, the only the Applicant’s disclosure. The rationale, which is that it would have been obvious to use the propylene-based elastomers of Williams as the elastomer in the invention of Huang in order to provide a combination of stretchability, elasticity, softness while maintaining good processability (see ¶11 of Williams) to the foams of Huang and Hashimoto, is present in ¶11 of the Williams reference and was not provided in Applicant’s own specification. 
Applicant argues that “There is no evidence from Huang or Williams to sufficiently (and fairly) conclude that a foam bead having the claimed density and claimed size can be obtained by substituting the PP/elastomer matrix of Huang” with the elastomer of Williams.
This is not persuasive.
The rejection does not rely on the replacement or substitution of the entire blend. The rejection relies only on substituting or replacing the elastomer of Huang with that of Williams, and an express rationale to do so is provided in the rejection above. The foam beads of the instant invention do not exclude a polypropylene component, as long as a matrix “consisting of” the propylene-based elastomer is present. A matrix of elastomer is dispersed in, and is therefore a matrix in and of itself, in the polypropylene component of Huang, and this is not excluded from the instantly claimed foam beads. 
Applicant again argues that Williams does not disclose beads and Huang does not disclose foamed layers or foamed films, in the first full paragraph of page 7 of the Remarks filed on 9/16/2022. The same argument was made previously in the Remarks of 6/16/2022. 
The argument is not persuasive.
As discussed in paragraphs 28-30 of the Non-Final Office Action mailed on 6/27/2022, each reference teaches polypropylene based elastomeric materials used to produce foams for packaging applications. There is a reasonable expectation that using the polypropylene-based elastomer of Williams to produce the foams of Huang will provide the benefits of stretchability, elasticity, softness while maintaining good processability, as expressly stated in ¶11 of Williams, to the foams of Huang. The Applicant is kindly reminded that a reasonable expectation of success is provided, as stated in MPEP 2143.02, when: 
…one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

Applicant has provided no evidence as to why there would not be a reasonable expectation of success. The reasonable expectation is that the references disclose polypropylene-based elastomer compositions used to produce foams, the foams of which are used in packaging. There is no change to the functions of the polypropylene based elastomers, no change in the function as foams, and no change to the function of the foams as packaging, by combining the references. The beads of Huang are used to produce articles. ¶38 of Huang states that the beads are formed into sheets. The references disclose the same material (polypropylene based elastomers) used to produce the same materials (foams) and used in the same applications (packaging). Williams is not limited to films, and foam beads can be used to produce foamed layers, including those of Williams. 
Applicant states that replacing the elastomer of Huang with that of Williams does not result in the instantly claimed invention.
This is not persuasive.
The limitation in amended instant claim 1 regarding a “polymer matrix consisting of at least one propylene-based elastomer” is new matter. Additionally, Applicants have no basis to exclude peroxide. 
Regardless, the elastomer of Huang is what corresponds to the polymer matrix “consisting of” a propylene-based elastomer. The elastomer is a polymer matrix in and of itself, even if it is blended with polypropylene. The polypropylene of Huang is not reacted with the elastomer and thus, the blend will contain the phase of elastomer, which is the “polymer matrix consisting of…propylene-based elastomer.” The rejection above discusses replacing the elastomer of Huang (note: not the entire blend) with the elastomer of Williams, and a motivation to do so is also provided in the rejection above. 
Applicant argues “Polypropylene-based resins are known for rigidity and toughness, whereas propylene-based elastomers are not,” as stated on page 7 of the Remarks filed on 9/16/2022. Applicant further alleges that “Propylene-based elastomers are known for elasticity, polypropylene-based resins are not,” stated in the last paragraph of page 7 of the Remarks filed on 9/16/2022. 
This not persuasive.
Applicants have provided no evidence in support of the contentions made in the last paragraph of page 7 of the Remarks filed on 9/16/2022.  As stated in MPEP 2145, “arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).” Huang expressly and unambiguously teaches the presence of an elastomer. Thus, using an elastomer, such as that of Williams, in Huang, will certainly not result in defeating the purpose of Huang. Applicants have provided no evidence to support the contrary. Furthermore, polypropylene resins are not limited to rigidity or toughness as argued by the Applicants. In fact, see US 6,458,598 which expressly discloses rigid and semi-rigid elastomers of polypropylene, at column 3, lines 16-18. Thus, polypropylene elastomers can be rigid, which contradicts the position taken by Applicants that elastomers cannot be rigid. Additionally, see the abstract of DE 3931043, which discloses elastic foam polypropylene beads which are not elastomers. Thus, the contentions made by Applicants are incorrect and not persuasive, as evidenced by US 6,458,598 which discloses a rigid polypropylene elastomer and DE 3931043 which discloses elastic polypropylene foam beads which are not elastomers. 
Applicant further argues that replacing the PP/elastomer blend of Huang with that of Williams “would defeat the purpose of Huang.” The rejection relies only on using the elastomer of Williams as the elastomer (note: not the entire blend as suggested by Applicant) in Huang. Huang expressly discloses that an elastomer is used. The reason for using the elastomer of Williams as the elastomer in Huang is for the purpose of providing an elastomer which has a combination of stretchability, elasticity, softness while maintaining good processability (see ¶11 of Williams). This will not defeat the purpose of Huang, and Applicants have provided no evidence in support of the contention that it would. Huang expressly teaches use of an elastomer component in its foam beads.
It is further noted that the instantly claimed beads do not exclude polypropylene. The claims recite a polymer “matrix” (which is new matter) consisting of at least one propylene-based elastomer (which is also new matter, given the “at least one”). The foamed beads do not exclude additional polymers, as the claim state “A foam bead comprising…” The elastomer of Huang, in and of itself, is a matrix which is dispersed in a separate polypropylene to form the beads disclosed therein. The instant claims do not exclude a polypropylene component as part of a blend, and thus, there is no need to exclude it from the combination disclosed above. 
One of ordinary skill in the art, given the teachings of the reference, would use the propylene-based elastomer of Williams as the elastomer in Huang in order to provide a combination of stretchability, elasticity, softness while maintaining good processability (see ¶11 of Williams) to the foams of Huang. Applicants have provided no evidence supporting the contention that such a combination would defeat the purpose of Huang. This combination does not require the exclusion of the polypropylene of Huang, nor do the instant claims. Therefore, Applicant’s argument is not persuasive. Additionally, see the discussion above with regards to a reasonable expectation of success (particularly paragraphs 51-52).
Applicant argues that Hashimoto teaches that “one or more additional resins (see ¶30) can be added, provide that these additional resins do not reduce the tensile modulus of the base PP resin,” as stated on 9, first paragraph of the Remarks filed on 9/16/2022. Applicant cites ¶32 as allegedly teaching that the additional resin “not reduce the tensile modulus of the base PP resin.”
This is erroneous and not persuasive.
Paragraph ¶32 of Hashimoto does not state that the additional resin “not reduce the tensile modulus of the base PP resin.” On the contrary, what the paragraph states is that the additional resin may reduce the tensile modulus, but the additional resin should be used in a type and amount so that the tensile modulus have a given value. Hashimoto expressly states that the additional resin is a thermoplastic elastomer such as an olefin-based elastomer (¶39). As discussed above, the instant claims do not exclude polypropylene resin, nor does the combination of Hashimoto and Williams require that the polypropylene of the foam beads of Hashimoto be excluded. 
It will be made of particular note that the elastomers of Hashimoto have a melt flow rate which falls entirely within the range of Williams, and Hashimoto expressly states that the elastomer provide easiness of forming and productivity. Williams expressly state that the purpose of the elastomers is to maintain good processability. Thus, using the elastomer of Williams as the elastomer in Hashimoto would certainly not render Hashimoto unsuitable for its intended purpose. The purpose of the elastomer is the same in both Hashimoto and Williams. See ¶40 of Hashimoto and ¶11 of Williams. 
As articulated by Applicants on page 9, first paragraph of the Remarks filed on 9/16/2022, the thermoplastic polymer, of which olefin-based elastomer is an expressly named example in Hashimoto, forms discrete domains which are dispersed in the base resin. This elastomer, dispersed in the base resin, is a matrix in and of itself and corresponds to “a polymer matrix consisting of at least one propylene-based elastomer.” The foam beads of the instant claims do not exclude another polymer matrix, separate from the propylene-based elastomer matrix, given that the claims recite “A foam bead comprising…” Thus, the combination of the references does not require exclusion of the polypropylene of Hashimoto, nor do the instant claims. 
With regards to the peroxide, while a peroxide is used to surface-treat the foam beads of Hashimoto, Hashimoto expressly states that this peroxide is decomposed, meaning it is not present in the final formed foam beads of Hashimoto. Thus, the foam beads of Hashimoto do not contain a peroxide. Furthermore, the foam beads are formed first and then surface treated with peroxide, the peroxide of which is expressly disclosed as being decomposed (¶62). Additionally, the peroxide is used in an amount of 0.1 to 10 parts by weight per 100 parts by weight of the resin particles. This is a range of 0.0099wt% to 9.09wt%. This overlaps the amount recited in instant claim 1. Regardless, the peroxide used in Hashimoto is decomposed, meaning it will not be present after heating the particles, as expressly disclosed in Hashimoto. Thus, the foam beads of Hashimoto, in which the peroxide is decomposed, meets the instant claims. Neither Hashimoto nor Williams teach that a peroxide is present in the final formed product, including the foam beads of Hashimoto in which the peroxide is decomposed. 
The rejection of the claims over Hashimoto in view of Williams does not rely on replacing the polypropylene-based matrix and domains with the propylene-based elastomer of Williams. The rejection teaches that it would have been obvious to use the propylene-based elastomer of Williams as the thermoplastic elastomer in Hashimoto, in order to provide the benefits of stretchability, elasticity, softness while maintaining good processability, as expressly stated in ¶11 of Williams, to the foams of Hashimoto. This will not be unsuitable or unsatisfactory for the purpose of Hashimoto, which expressly states that an elastomer is used as “domains,” i.e. a separate matrix, within the polypropylene based resin. Hashimoto’s elastomer is to provide the same purpose: easiness of forming and producing the resin. 
For the reasons provided above, Applicant’s arguments with regards to the rejection of the claims over Huang in view of Williams are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766